Citation Nr: 1022471	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for scarring of the 
left lower lung, residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which continued a noncompensable evaluation for 
scarring of the left lower lung, residuals of pneumonia.

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the Veteran submitted additional evidence, along 
with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for scarring 
of the left lower lung, residuals of pneumonia.  He contends 
that his lung disability is worse than contemplated by the 
current noncompensable evaluation.  

The Veteran has submitted correspondence dated in March 2010 
from a nurse practitioner at the VA Medical Center (VAMC) in 
Portland, Oregon, who stated that a pulmonary function test 
(PFT) was last completed in February 2009, which indicated 
moderate obstructive defect with barely significant response 
to bronchodilators.  Importantly, there is no indication that 
the identified February 2009 PFT is of record.  As such, the 
AMC should obtain such PFT and any additional outstanding VA 
medical records.  

The Board also finds that an examination by a pulmonary 
specialist is required in order to address this claim 
adequately.  The Veteran has not undergone a VA Compensation 
and Pension (C&P) respiratory examination since April 2006.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002) ; 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that any 
outstanding treatment records, to include 
a PFT report dated on February 18, 2009, 
from the VAMC in Portland, Oregon, are 
associated with the claims folder.  

2.  Thereafter, the AMC should arrange 
for the Veteran to undergo a VA 
respiratory examination to determine the 
current nature and level of severity of 
his service- connected lung disability.  
The claims file must be made available 
for review of his pertinent medical and 
other history, particularly the records 
of any relevant treatment.   

All tests and studies should be 
completed, to include pulmonary function 
studies (post bronchodilator) with FEV-1, 
FEV-1/FVC, DLCO (SB), and maximum oxygen 
consumption (in ml/kg/min) findings 
noted. The examiner should comment on the 
veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner should provide an 
explanation.  PFT results should be 
furnished to the requesting physician 
prior to the completion of his or her 
report.

The examiner must note all current lung 
pathology, secondary to the staph 
pneumonia incurred during service.  The 
examiner is asked to indicate the extent 
and severity of the Veteran's current 
service-connected lung disability 
(residuals of pneumonia), whether the 
Veteran's service-connected lung 
disability has worsened, and indicate any 
effect the Veteran's lung disability has 
on his ability to obtain and maintain 
gainful employment.  

The examiner is also requested to comment 
on any effect the Veteran's extensive 
history of cigarette smoking has on his 
service-connected lung disability, and 
note any visible scars present as a 
result of the drainage tube inserted into 
the left lung during service.                                   

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the AMC 
should readjudicate the increased rating 
claim for a lung disability, residuals of 
pneumonia.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in 
December 2009.  An appropriate period of 
time should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2009).  Thereafter, the case 
should be returned to the Board, if in order.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


